DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-15 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Tucker (Reg. No. 63120) on Tuesday, September 6, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 4, at line 4, was amended to “adjusting means and”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of an apparatus for manufacturing a cell stack comprising: a stack table, an electrode-plate-stacking-position adjusting means, a clamping means, a drive means including a tilting frame having a skirt part, the drive means configured to reciprocally turn the stack table, a support means, wherein the electrode-plate-stacking position adjusting means includes: a stacking position adjusting servo motor installed on a bottom of a hollow portion of the skirt part of the titling frame of the drive means, a second lift plate disposed at a lower side of the skirt part, a stack position adjusting ball screw connected to a rotating shaft of the stacking position adjusting servo motor, penetrating the skirt part, and the penetrating the second lift plate, the stacking position adjusting ball screw configured to engage with and penetrate a stacking position adjusting ball screw nut installed on the second lift plate; and a third lift plate disposed between a head part of the tilting frame and the stack table to support the stack table, the third lift plate connected to the second lift plate via first connecting rods, and wherein the stacking position adjusting servo motor is configured to lower the second lift plate, the third lift plate, and the stack table by rotating the stacking position adjusting screw by a length corresponding to a thickness of the stacked negative electrode plate or the stacked positive electrode plate during a process of manufacturing a cell stack; is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The best prior art is considered to be Kim (KR 10-1730469), Fukunaga et al. (JP 2004-022449), and Scheuerman et al. (US 2010/0306995).
Kim (KR 10-1730469) discloses an apparatus for manufacturing a cell stack (abstract) comprising a tilting stage 10 [stack table] which is rotated left and right at a predetermined angle via stage driving unit 30 (drive means) ([0027], Fig 5), so that the separator is supplied to the titling stage is folded in a zigzag shape (see Fig 1). The apparatus further has clamping units 20. While an elevating motor 38 is attached to a ball screw 36 and a nut portion 37 elevating the mounting frame 33 [where the stage and units are connected], the elevating motor nor the mounting frame move as the second and third lift plates as claimed (Fig 5, [0029]-[0030]).
Fukunaga et al. (JP 2004-022449) discloses a manufacturing method where the electrodes are folded in a zigzag and applied to a movable table 24 (abstract). The moveable table is moved by motor 20 (Fig 3), which is connected by a pully system 21,22,23 (see page 3 of translation, and Figs 3-4). While Fukunaga further teaches a support member 17, screw shaft 19 with a nut portion, and guide member 18 (see Figs 3-4), Fukunaga does not explicitly teach or suggest the details of a stacking positioning adjusting servo motor, second lift plate, stacking position adjusting ball screw, third plate, and wherein the stacking position adjusting servo motor is configured to lower the second lift plate, the third lift plate, and the stack table as claimed.
 Scheuerman et al. (US 2010/0306995) discloses a press apparatus for a battery pack (abstract). Battery parts are stacked on a support table 130, which is supported by second press 112, and the table is pushed down from the top by first press 110 (Fig 2). While there are index pawls 108 that hold down the parts when they are being stacked [similar to the clamping means] (Fig 3), the apparatus uses the two presses 110/112 and a third press 114. The second press 112 lowers the table 130, and guiding cylinders 138 may be used (similar to first connecting rods), however there is no second or third lift plates connected by ball screws or screw nuts through a skirt portion. Further, because there are several presses to operate, there does not appear to be a need for connecting lift plates connected by connecting rods or having a ball screw penetrate through a skirt part or lift plate because such an addition would complicate the design.
In summary, the best combination of art is Kim in view of Fukunaga or Scheuerman. However, Kim lacks the teachings stacking position adjusting servo motor, second lift plate, stacking position adjusting ball screw, and third lift plate. Even if Kim is combined with Fukunaga or Scheuerman, these references also lack the same teachings. Therefore, the combination of these references does not render obvious the claim limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725               

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725